DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8, 10-15, 17-20 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 8, 11, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. US Pub 2017/0289766 (hereafter Scott) in view of Lindbo et al. US Pub 2016/0132707 (hereafter Lindbo) and further in view of Dutta et al. US Pub 2016/0282929 (hereafter Dutta).

The references Scott and Lindbo were cited in the previous office action.

As per claim 1, Scott teaches the invention substantially as claimed including a method for controlling an Application (APP), comprising: controlling a working state of an image acquisition device to be switched to a normal working mode when the working state of the image acquisition device of a terminal device is in a low-power-consumption mode and a graphic discovery signal sent by the image acquisition device is received (para[0027, 0049, 0081, 0100, 0140], FIG. 1, client device 102, including a mobile phone, controls applications 110, and causing the client device to transition from a low-power mode to an active state responsive to detecting presence of user, where the presence of user is detected using a camera (image acquisition device));
triggering a preset operation corresponding to the content (para[0096-0098], when the user presence/identity is detected, digital assistant is invoked to provide a first user experience, thus triggering a present operation based on the content (user presence/identity));
wherein the method further comprises: controlling the working state of the image acquisition device to be switched to the low-power-consumption mode if an exit instruction for the normal working mode is received (para[0058], when no presence is detected (an exit instruction for the normal mode), the system switch to low-power mode).
Scott does not explicitly teach a graphic identification code discovery signal sent by the image acquisition device is received; recognizing a content corresponding to a graphic identification code according to an image including the graphic identification code, which is acquired by the image acquisition device; wherein the exit instruction is generated if an exit  operation input by a user for the normal working mode is detected, wherein the exit operation comprises clicking an exit button on the terminal device by the user, or a swipe operation executed by the user on the terminal device and corresponding to the exit instruction.
However, Lindbo teaches a graphic identification code discovery signal sent by the image acquisition device is received; recognizing a content corresponding to a graphic identification code according to an image including the graphic identification code, which is acquired by the image acquisition device (para[0013, 0048, 0062-0065], mobile scanner (code reader) operating in a low power sensing mode to detect presence of barcodes (a graphic identification code discovery signal sent by device), the barcode target is acquired, then device is switched from a lower powered mode to a high power scanning mode of the device for the camera of the code reader to capture images of the machine-interpretable code and for the processing unit to read the machine interpretable code based on the captured camera images (recognizing a content corresponding to the graphic identification code)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lindbo’s teaching to Scott’s invention in order to provide an improved mobile code scanner that reduces power consumption, increases efficiency and avoids additional steps and time for the scanning operation and restrict the way the picker can handle the product when detecting barcodes by providing the scanner with low and high power modes (para[0007-0009, 0058]).
Scott and Lindbo do not explicitly teach wherein the exit instruction is generated if an exit  operation input by a user for the normal working mode is detected, wherein the exit operation comprises clicking an exit button on the terminal device by the user, or a swipe operation executed by the user on the terminal device and corresponding to the exit instruction.
However, Dutta teaches wherein the exit instruction is generated if an exit  operation input by a user for the normal working mode is detected, wherein the exit operation comprises clicking an exit button on the terminal device by the user, or a swipe operation executed by the user on the terminal device and corresponding to the exit instruction (para[0012], when a user quickly pressing and releasing the power button on a smartphone causes the smartphone to enter a low-power mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dutta’s teaching to Scott and Lindbo’s invention in order to provide a connected standby mode which is a low power state that features low power consumption while maintaining internet connectivity, which allows to conserve power and update automatically, and to resume normal operations from a connected standby state quickly (para[0001, 0012]).

As per claim 4, Scott, Lindbo and Dutta teach the method of claim 1, and Scott further teaches wherein the method is applied to a processor in a terminal device, and controlling the working state of the image acquisition device to be switched to the normal working mode if the graphic identification code discovery signal sent by the image acquisition device is received comprises: responsive to the graphic identification code discovery signal received by the processor, executing wakeup, and after wakeup, controlling the working state of the image acquisition device to be switched to the normal working mode (para[0034, 0081, 0095-0098], a signal is sent to wake the client device from a sleep mode when user is detected by a motion/infrared sensor, then trigger a camera based sensor to wake and capture image data to identify a user).

As per claim 8, it is a device claim of claim 1 above, thus it is rejected for the same rationale.

As per claim 11, it is a device claim of claim 4 above, thus it is rejected for the same rationale.

As per claim 15, it is a non-transitory computer-readable storage medium claim of claim 1 above, thus it is rejected for the same rationale.

As per claim 18, it is a non-transitory computer-readable storage medium claim of claim 4 above, thus it is rejected for the same rationale.


Claim 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Lindbo and Dutta as applied to claim 1 above, and further in view of Lewis et al. US Patent No. 10,643,070 (hereafter Lewis).

As per claim 3, Scott, Lindbo and Dutta teach the method of claim 1 above, but they do not explicitly teach further comprising generating the exit instruction if: the content corresponding to the graphic identification code is recognized.
However, Lewis teaches generating the exit instruction if: the content corresponding to the graphic identification code is recognized (col 12, line 23-47, if the images captured by the image capture device detects no target in the environment (content of the image (graphic id code) corresponds to no target), then the electronic display enters the low-power mode, exiting the normal mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lewis’ teaching to Scott, Lindbo and Dutta’s invention in order to avoid wasting resources associated with presenting content on an electronic display that would not be consumed by any targets and improve the likelihood that the content is consumed by the one or more targets due to the content being personalized and associated with the target (col 12, line 5-22).

As per claim 10, it is a device claim of claim 3 above, thus it is rejected for the same rationale.

As per claim 17, it is a non-transitory computer-readable storage medium claim of claim 3 above, thus it is rejected for the same rationale.


Claim 5-6, 12-13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Lindbo and Dutta as applied to claim 1, and further in view of Tucker US Patent 11,068,867 (hereafter Tucker).

The reference Tucker was cited in the previous office action.

As per claim 5, Scott and Lindbo teach the method of claim 1, but they do not explicitly teach wherein triggering the preset operation corresponding to the content further comprises: starting a payment function program corresponding to the payment related information in the terminal device if the content is payment related information.
However, Tucker teaches starting a payment function program corresponding to the payment related information in the terminal device if the content is payment related information (col 8, line 40-63, col 11, line 57-67, col 12, line 1-36, customer with his mobile phone scans QR code, then the payment mobile application is triggered to start, when the QR code is associated with the payment application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tucker’s teaching to Scott, Lindbo and Dutta’s invention in order to provide a payment system which reduces wait time for service customers, work for service and waitstaff, and increase table turnover rate for a restaurant by allowing individual customer party members to quickly select and pay for their portion of a bill with their mobile device while sitting at the table, without having to wait for the bill to be presented or manually processed for payment (col 1, line 35-50).

As per claim 6, Scott, Lindbo and Dutta teach the method of claim 2, but they do not explicitly teach wherein triggering the preset operation corresponding to the content further comprises: starting a payment function program corresponding to the payment related information in the terminal device if the content is payment related information.
However, Tucker teaches starting a payment function program corresponding to the payment related information in the terminal device if the content is payment related information (col 8, line 40-63, col 11, line 57-67, col 12, line 1-36, customer with his mobile phone scans QR code, then the payment mobile application is triggered to start, when the QR code is associated with the payment application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tucker’s teaching to Scott, Lindbo and Dutta’s invention in order to provide a payment system which reduces wait time for service customers, work for service and waitstaff, and increase table turnover rate for a restaurant by allowing individual customer party members to quickly select and pay for their portion of a bill with their mobile device while sitting at the table, without having to wait for the bill to be presented or manually processed for payment (col 1, line 35-50).


As per claim 12, it is a device claim of claim 5 above, thus it is rejected for the same rationale.

As per claim 13, it is a device claim of claim 6 above, thus it is rejected for the same rationale.

As per claim 19, it is a non-transitory computer-readable storage medium claim of claim 5 above, thus it is rejected for the same rationale.

As per claim 20, it is a non-transitory computer-readable storage medium claim of claim 6 above, thus it is rejected for the same rationale.


Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Lindbo, Dutta and Lewis as applied to claim 3, and further in view of Tucker US Patent 11,068,867 (hereafter Tucker).

As per claim 7, Scott, Lindbo, Dutta and Lewis teach the method of claim 3, but they do not explicitly teach wherein triggering the preset operation corresponding to the content further comprises: starting a payment function program corresponding to the payment related information in the terminal device if the content is payment related information.
However, Tucker teaches starting a payment function program corresponding to the payment related information in the terminal device if the content is payment related information (col 8, line 40-63, col 11, line 57-67, col 12, line 1-36, customer with his mobile phone scans QR code, then the payment mobile application is triggered to start, when the QR code is associated with the payment application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tucker’s teaching to Scott Lindbo, Dutta and Lewis’ invention in order to provide a payment system which reduces wait time for service customers, work for service and waitstaff, and increase table turnover rate for a restaurant by allowing individual customer party members to quickly select and pay for their portion of a bill with their mobile device while sitting at the table, without having to wait for the bill to be presented or manually processed for payment (col 1, line 35-50).

As per claim 14, it is a device claim of claim 7 above, thus it is rejected for the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, 10-15, 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195